EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Hopeton Walker (Reg. No. 64,808), on February 2 & 3, 2022 in order to overcome the 112 rejections and specify the allowable subject matter into the claim limitations.
The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS
The following listing of claims replaces all prior versions and listings of claims in the application.
Listing of claims:
1-13. (Canceled)
14. (Currently Amended) A vehicle, comprising:
a detection unit configured to detect a target person
a projector configured to project at least one of an image or a video on a surface outside the vehicle; and
a circuit configured to:
 is one of moving, braking, or stopped;
control, based on the determination that the  is one of braking or stopped, the projector to project the at least one of the image or the video in a first direction;
detect a position of the target person 
control, based on the detected position of the target person

15-17. (Canceled) 
18. (Canceled) 
19. (Currently Amended) The vehicle according to claim 14, wherein the circuit is further configured to determine 
20. (Canceled) 


22. (Currently Amended) The vehicle according to claim 14, wherein the circuit is further configured to control a shape of the projected at least one of the image or the video, based on the detected position of the target person

23. (Previously Presented) The vehicle according to claim 14, wherein the projector includes a physical mechanism configured to change the first direction of the projection of the at least one of the image or the video to the second direction towards the surface outside the vehicle.

24. (Currently Amended) The vehicle according to claim 14, wherein the circuit is further configured to recognize the target person 
a distance between the target person 
a relative speed of the target person 

25. (Currently Amended) A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor, cause the processor to execute operations, the operations comprising:
 target person
determining a driving status of the vehicle is one of moving, braking, or stopped;
controlling, based on the determination that the  is one of braking or stopped, a projector of the vehicle for projecting at least one of an image or a video in a first direction, wherein the projector is configured to project the at least one of the image or the video on a surface outside the vehicle;
detecting a position of the target person  target person
controlling, based on the detected position of the target person

26. (Previously Presented) The vehicle according to claim 14, wherein the circuit is further configured to control color information of the projected at least one of the image or the video.

27. (Currently Amended) The vehicle according to claim 14, further comprising a speaker configured to output a warning sound to warn the target person target person

28. (Previously Presented) The vehicle according to claim 14, wherein
the projector is a headlight of the vehicle, and
the circuit is further configured to control the projector to switch between the headlight and the projector.

29. (Currently Amended) An information processing apparatus, comprising:
at least one processor configured to:
determine a driving status of a vehicle is one of moving, braking, or stopped;
control, based on the determination that the driving status of the vehicle is one of braking or stopped, a projector to project at least one of an image or a video in a first direction, wherein the projector is configured to project the at least one of the image or the video on a surface outside the vehicle; and
control, based on a detected position of a target person

30. (Currently Amended) The information processing apparatus according to claim 29, wherein the at least one processor is further configured to:
control a speaker to output a warning sound to warn the target person
decrease a sound volume of the warning sound below a threshold sound volume in case an area in front of the vehicle is illuminated by the projector; and
gradually increase the sound volume of the warning sound as the vehicle comes closer to the target person

31. (Previously Presented) The information processing apparatus according to claim 29, wherein the at least one processor is further configured to execute a warning operation by a blinking light that illuminates an area in a traveling direction of the vehicle.

32. (Currently Amended) An information processing method, comprising:
determining a driving status of a vehicle is one of moving, braking, or stopped;
controlling, based on the determination that the driving status of the vehicle is one of braking or stopped, a projector to project at least one of an image or a video in a first direction, wherein 
the projector is attached to the vehicle, and
the projector is configured to project the at least one of the image or the video on a surface outside the vehicle; and
controlling, based on a detected position of a target person

33. (Currently Amended) A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor, cause the processor to execute operations, the operations comprising:
determining a driving status of a vehicle is one of moving, braking, or stopped;
controlling, based on the determination that the driving status of the vehicle is one of braking or stopped, a projector to project at least one of an image or a video in a first direction, wherein the projector is configured to project the at least one of the image or the video on a surface outside the vehicle; and
controlling, based on a detected position of a target person






Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 14, 19 and  21-33 (now renumbered 1-15 for issue) are found to be in condition for allowance.

Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “detecting a viewer position based on a captured image of a perimeter of the vehicle and change the first direction of the projection of the at least one of the image or the video to a second direction towards the surface outside the vehicle, wherein the at least one of the image or the video projected in the second direction is viewable on the surface outside the vehicle -determining the driving status of the vehicle is one of braking or stopped”, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487